Judgment, Supreme Court, New York County (Frederic Berman, J., at suppression hearing; Antonio Brandveen, J., at plea and sentence) rendered October 8, 1992, convicting defendant, upon his plea of guilty, of robbery in the third degree and sentencing him to a term of 2Vz to 5 years, unanimously affirmed.
The testimony at the suppression hearing clearly established that the arresting officers had probable cause to effect an arrest of the defendant following their conversation with a sergeant at the scene of the crime. The information supplied to the arresting officers by the sergeant satisfied the requirements of the Aguilar-Spinelli test, rendering the sergeant’s testimony at the hearing unnecessary (People v Parris, 83 NY2d 342). The present argument was not made before the *504hearing court, defendant having asked only for the opportunity to cross-examine the sergeant. Concur—Sullivan, J. P., Rosenberger, Nardelli and Williams, JJ.